225 Ga. 493 (1969)
169 S.E.2d 807
RENTFROW
v.
SMITH, Warden.
25306.
Supreme Court of Georgia.
Submitted July 15, 1969.
Decided September 8, 1969.
Conrad H. Rentfrow, pro se.
Arthur K. Bolton, Attorney General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Mathew Robins, Assistant Attorneys General, for appellee.
UNDERCOFLER, Justice.
Rentfrow filed an application for the writ of habeas corpus in the Superior Court of Tattnall County. After a hearing the applicant was remanded to the custody of the warden. The appeal is from that judgment. The transcript of the record was filed in the office of the clerk of this court on June 9, 1969. The appellant mailed his enumeration of errors by regular mail on June 19, 1969, and it was filed in this court on June 20, 1969.
Rule 14 and Rule 20 of this court provide that a failure to file an enumeration of errors within 10 days after the docketing of the case in this court may be deemed a failure to perfect the appeal. Rule 20 also provides: "... in all cases requiring the filing of papers or documents in the office of the clerk in a given number of days, the depositing of such paper or document in any United States Post Office in the State of Georgia, in an envelope addressed to the clerk of this court to be sent by registered or certified mail, the date shown on said envelope or registered receipt of such deposit shall be considered as the date of filing with the clerk of this court." (Emphasis supplied).
*494 Since the enumeration of errors was not filed in this court within the period allowed by Rules 14 and 20 and it did not come within the exception of the quoted portion of Rule 20 above, the appeal must be dismissed. Brown v. Brown, 225 Ga. 322 (168 SE2d 138).
Appeal dismissed. All the Justices concur.